Citation Nr: 0928889	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-24 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1953.  He received the Purple Heart Medal.  The 
appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New York, 
New York.  In that decision, the RO denied entitlement to 
service connection for the cause of the Veteran's death.  

In July 2009, the Board granted the appellant's motion to 
have her case advanced on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to obtain a medical opinion in a cause of death 
claim when necessary to assist a claimant in substantiating 
the claim.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 
F.3d 1319 (Fed. Cir. 2008).

Furthermore, the Veteran's June 2005 death certificate 
indicates that the immediate cause of his death was cardiac 
arrest, which was due to or as a consequence of 
cholangiocarcinoma (bile duct cancer).  The Veteran's service 
treatment records and post-service VA treatment records 
indicate that he sustained multiple shrapnel wounds while 
serving in Korea, including a laceration of the liver.  At 
the time of the Veteran's death, service connection was in 
effect for residuals of a wound penetrating the liver.  In 
her August 2008 substantive appeal (VA Form 9), the appellant 
stated that the Veteran's bile duct cancer was located at the 
top of the bile duct right next to the liver.  


Dr. McKinley's May 2006 letter stated that in certain cases, 
trauma can relate to the development of tumors.  Given this 
evidence of a possible association between the Veteran's bile 
duct cancer and his in-service injuries, the evidence 
indicates that the cause of the Veteran's death may be 
associated with his service.  Therefore, a medical opinion is 
necessary to determine if the Veteran's bile duct cancer, 
which contributed to his death, was connected to his active 
duty service. 

Dr. McKinley noted that he had no information regarding the 
Veteran's injuries in Korea, and that without having 
additional information to review; it would be difficult for 
him to comment further.  VA may have a duty to advise the 
Veteran that she may obtain necessary records and furnish 
them to the examiner for review.  See Daves v. Nicholson, 21 
Vet. App. 46 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In the context of a claim for service connection for the 
cause of a Veteran's death, section 5103(a) notice must be 
tailored to the claim.  The notice should include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of 
a Veteran's death based on a previously service connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of a Veteran's death based on a 
condition not yet service connected.  Unlike a claim to 
reopen, an original claim for service connection for the 
cause of a Veteran's death imposes upon VA no obligation to 
inform a claimant who submits a nondetailed application of 
the specific reasons why any claim made during the deceased 
Veteran's lifetime was not granted.  Where a claimant submits 
a detailed application for benefits, VA must provide a 
detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In this case, the appellant received VCAA notice in a 
September 2005 letter.  However, the letter did not contain 
all of the information required by the subsequent decisions 
in Dingess and Hupp and adequate notice must be provided 
prior to the Board's further consideration of this matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant should be provided a 
VCAA notice letter that tells her what 
conditions were service connected at the 
time of the Veteran's death, an 
explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
cause of the Veteran's death based on a 
previously service connected condition, 
an explanation of the evidence and 
information required to substantiate such 
a claim based on a condition not yet 
service-connected, and an explanation of 
the disability-rating and effective-date 
elements of her claim.  

The appellant should be advised as to how 
she may obtain service treatment records 
in order to provide them to the Dr. 
McKinley to provide a more definitive 
opinion.

2.  The claims folder should be referred 
to a VA physician with appropriate 
expertise to review and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's fatal bile duct 
cancer was related to a disease or injury 
in service, including a penetrating wound 
of the liver.

The examiner should also opine as to 
whether the Veteran's service connected 
disabilities; posttraumatic stress 
disorder, residuals of a wound 
penetrating the left leg, residuals of a 
wound penetrating the liver, residuals of 
a wound penetrating the right side of the 
chest, residuals of a wound penetrating 
the lower left arm and forearm, and 
residuals of a wound penetrating the 
right arm; contributed to the cause of 
his death (e.g. hastened death or 
rendered him less capable of resisting 
the conditions that caused death).

The examiner should provide a rationale 
for the opinion.  The examiner is advised 
that the appellant is competent to report 
observable symptoms and injuries, and 
that these reports must be considered in 
formulating the requested opinion.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

